UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7916


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LORENZO ADDERLY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:95-cr-00074-RLW-1)


Submitted:    February 26, 2009             Decided:   March 6, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Adderly,     Appellant Pro Se.    Stephen      Wiley Miller,
Assistant United      States Attorney, Richmond,       Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lorenzo    Adderly       appeals      the    district      court’s   orders

granting his motion for reduction of sentence pursuant to 18

U.S.C.     §     3582(c)         (2006)        and    denying       his      motion    for

reconsideration in which Adderly sought a further reduction.                           We

have     reviewed    the        record        and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Adderly, No. 3:95-cr-00074-RLW-1 (E.D.

Va. June 17 & Aug. 22, 2008); see United States v. Dunphy, 551

F.3d 247, 257 (4th Cir. 2009) (“When a sentence is within the

guidelines applicable at the time of the original sentencing, in

an 18 U.S.C. § 3582(c) resentencing hearing, a district judge is

not    authorized        to    reduce     a    defendant's        sentence    below   the

amended    guideline          range.”).        We    dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                               2